United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-20872
                        Conference Calendar



ROBERT B. MILES,

                                    Plaintiff-Appellant,

versus

V. EVERETTE, Parole Officer; J. ONYEJEKWE, Parole Officer;
P. CAVIEL, Unit Supervisor; S. JENKINS, Regional Director;
L. TIERLING, Assistant Region Director; D. HOUGE, Parole
Officer; SHELVIN WILBERT, Parole Officer; M. NOWOSKI, Unit
Supervisor; BOARD OF PARDONS AND PAROLES, Huntsville Panel;
BOARD OF PARDONS AND PAROLES, Angleton Panel,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-2843
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Robert B. Miles, Texas prisoner # 536884, proceeding pro se

and in forma pauperis (IFP), appeals the dismissal pursuant to 28

U.S.C. § 1915A(b)(1) of his civil rights complaint filed pursuant

to 42 U.S.C. § 1983 as frivolous and for failing to state a claim

upon which relief may be granted.   Miles argues that the Texas


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-20872
                                 -2-

Board of Pardons & Paroles (Parole Board) has used false

information in his juvenile record to impose upon him parole

conditions applicable to a sex offender in violation of his

constitutional right to equal protection and the Eighth Amendment

prohibition against cruel and unusual punishment and also in

abuse of its discretion.    He seeks monetary damages and

injunctive relief.    Miles also has filed in this court a motion

for temporary injunction and a motion to file a supplemental

brief to amend his claim for relief.

     28 U.S.C. § 1915A instructs the district court to review

prisoner complaints, before docketing if feasible, or in any

event, as soon as practicable, and to dismiss them if they are

“frivolous, malicious, or fail[] to state a claim upon which

relief may be granted.”    28 U.S.C. § 1915A(b)(1).

     Miles’s claims against the Parole Board are barred by the

Eleventh Amendment.    See McGrew v. Texas Bd. of Pardons and

Paroles, 47 F.3d 158, 161 (5th Cir. 1995).    His claims against

the parole officers, supervisors and officials of the Parole

Board are barred under the doctrine of absolute immunity.       See

Littles v. Board of Pardons and Paroles Div., 68 F.3d 122, 123

(5th Cir. 1995).   Consequently, the district court’s dismissal of

Miles’s complaint is AFFIRMED.

     Miles’s motion for temporary injunction and his motion to

amend his claim for relief are DENIED as moot.
                           No. 03-20872
                                -3-

     The district court’s dismissal of Miles’s lawsuit as

frivolous constitutes one strike for purposes of the 28 U.S.C.

§ 1915(g) bar.   See Adepegba v. Hammons, 103 F.3d 383, 388 (5th

Cir. 1996).   We caution Miles that once he accumulates three

strikes, he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See 28

U.S.C. § 1915(g).

     AFFIRMED; SANCTION WARNING ISSUED; MOTIONS DENIED.